DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 6-7, 9, and 19 objected to because of the following informalities:  The claims similarly recite “select ones”. It is unclear what the applicant want to say with select ones. For purpose of this examination the select ones will be interpreted as the select nodes. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-8, 5-6, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Gu et al. (US 20150227582 A1).

As per claim 1, Date teaches a computing device comprising (Date, fig. 5:500, par. [0166], a computing device): 
a processor (Date, fig. 5:502, par. [0166], a processor); 
a temporal directed cycle detection (Date, fig. 4, par. [0107], Identify the repeating sequences from the states order of occurrence in cyclic system modes. The cyclic system modes is interpreted as the temporal directed cycle detection);
trimming each of the sections having non-cyclic nodes (Date, par. [0185], filtering out node states occurring in a non-cyclic system mode of operation. Where filtering out node states occurring in a non-cyclic system mode of operation is interpreted as the trimming each of the sections having non-cyclic nodes. The sections is taught by Gu, figs. 5A, 8A:808, par. [0097]); and 
detecting cycles of detected cycle nodes for each of the sections (Date, fig. 4, par. [0017], [0022], The PSS is capable of recognizing there may be multiple such cycles that can happen in the same physical system. Further, as illustrated on fig. 4 cycles are identified for a group of nodes that are linked via edges, see fig. 4, NODE 1, CYCLE1, NODE 1, CYCLE2, and etc. The sections is taught by Gu, figs. 5A, 8A:808, par. [0097]).
However, it is noted that the prior art of Date does not explicitly teach “pruning engine configured to perform acts comprising: identifying irrelevant nodes in a transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes; pruning the irrelevant nodes of the transaction graph;”
On the other hand, in the same field of endeavor, Thumfart teaches pruning engine configured to perform acts comprising (Thumfart, fig. 3:340, Column 1, Lines 64-67, “a pruning engine configured to receive an indication that one or more source artifacts represented in the graph representation are unnecessary to compile” Where the pruning engine is analyzing the received indication to making an action that identify the source artifacts unnecessary to the graph): 
identifying irrelevant nodes in a transaction graph based on a plurality of transactions (Thumfart, figs. 2, 3, 4:430, Column 7, Lines 45-50, “a variety of techniques can be used to detect when a source artifact is unnecessary to compile.” Where the source artifact representation are constructed to represent a graph. Where the graph has a plurality of source artifacts hereinafter interpreted as the plurality of transactions, see fig. 1. The unnecessary source artifact is interpreted as the irrelevant nodes), 
the transaction graph including nodes indicating transaction origination points (Thumfart, figs. 3:350, Column 9, Lines 56-57, a source artifact representation 350. Where the source artifact representation has a plurality of nodes that represents source artifact which is interpreted as the transaction graph including nodes indicating transaction origination points. See the illustrated source artifacts nodes represented in the graph 350 as nodes A-E), and transaction destination points (Thumfart, figs. 3:350’, Column 9, Lines 57-61, an updated source artifact representation 350. Where the updated source artifact representation has a plurality of nodes that represents the updated source artifact which is interpreted as the updated transaction graph including nodes indicating transaction destination points. See the illustrated source artifacts nodes represented in the graph  350 as nodes A-E), and edges indicating interactions between the nodes (Thumfart, figs. 3:355R, 3:355S, 357, Column 9, Lines 62-67, the edges of the graph indicates dependency between nodes, where the dependency is interpreted as indication of interaction between the nodes or communication between the nodes); 
pruning the irrelevant nodes of the transaction graph (Thumfart, fig. 4:440, Column 9, Lines 20-25, when the compile indicates that the nodes is no longer necessary it is pruned from the graph. Where the nodes that is no longer necessary are the irrelevant nodes);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers into Date that teaches analyze and make sense of the raw data gathered from a particular system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be rapid development cycle during the development software process (Column 3, Lines 19-20). 
However, it is noted that the combination of the prior art of Date, and Thumfart do not explicitly teach “partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein.”
On the other hand, in the same field of endeavor, Gu teaches partitioning the pruned transaction graph into sections (Gu, figs. 5A, 8A:808, par. [0097], a graph partition into 3 partitions 502-1, 502-2, and 502-3. Where each partition in the graph partition is representing a section of the graph), where each section includes selected nodes that are linked to other linked nodes therein (Gu, fig. 5A-B, par. [0098], the first partition 502-1 includes edges A and B and vertices A, B, and D. where ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gu that teaches optimizing graph operations is performed by a computing system into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to reduce storage space requirements (Gu, par. [0006]). 

As per claim 2, Date teaches further comprising applying a time component to each interaction (Date, par. [0066], using time stamped raw data. Where the time stamped raw data is interpreted applying a time component to each interaction), the time component providing a relative time for each of the interactions between the nodes of the transaction graph (Date, par. [0096], Interacting actions between the nodes may result in specific states to synchronize (a state in one node waits for another state from another node to finish), for specific times. Where the specific times are interpreted as the relative time for each of the interactions between the nodes of the transaction graph).

Thumfart teaches wherein the edges forming each detected cycle are in temporal sequential order (Thumfart, fig. 7, Column 24, Lines 67-67, a sequential order. Further, fig. 7:745, the SCC is displayed in a sequential order from Q-V).  

As per claim 5, Thumfart teaches wherein the irrelevant nodes are nodes that are identified as super nodes (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the source artifacts 350B, and 355T are interpreted as the irrelevant nodes are nodes that are identified as super nodes). 

As per claim 6, Thumfart teaches further comprising: identifying select ones of the detected cycle nodes associated with known customer attributes (Gu, fig. 4B, par. [0119], “a query for data from the first graph, where the data includes property values for one or more vertices.” Where the query for the data from the first graph is interpreted to identifying select ones of the detected cycle nodes associated with the property values for one or more vertices which is interpreted as the known customer attributes); and 
pruning the select ones of the detected cycle nodes from the detected cycles (Gu, fig. 6D, par. [0102], “modifying the graph 600 to create a new graph 630 with a vertex and some edges removed.  In the graph 630, the Vertex K 402-11 has been removed (as well as its properties 422), and the edges L 404-12 and M 404-13 have also been removed” Where the removed vertex K 402-11 is interpreted as the pruning the select ones of the detected cycle nodes from the detected cycles).  

As per claim 8, Date teaches further comprising using machine learning to cause the computing device to identify learned nodes either for pruning from the transaction graph or for flagging as a suspect transaction known to form a transaction cycle (Date, par. [0116], [0165], Analysis of similarity of sequences based upon heuristics & machine learning for minimizing the number of types of cycles for further analysis. Where the machine learning is being use to improve emendations and learning techniques. Further, par. [0017], “correlate the quality parameters with various system behavior including the derived cycles and derived states, and predict possible future quality problems when such patterns are observed.” Where the derived cycles are interpreted to form the transaction/operations cycle that is being observed with quality problems patterns or suspecting, see also par. [0049], where the leaf nodes provides information about their status flags).

As per claim 16, Date teaches a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that (Date, par. [0172], computer readable code on a computer readable medium, where the computer readable code is computer readable instructions), when executed, causes a computer device to carry out a method of improving computing efficiency of a computing device for temporal directed cycle detection in a transaction graph, the method comprising (Date, fig. 4, par. :
trimming each of the sections having non-cyclic nodes (Date, par. [0185], filtering out node states occurring in a non-cyclic system mode of operation. Where filtering out node states occurring in a non-cyclic system mode of operation is interpreted as the trimming each of the sections having non-cyclic nodes. The sections is taught by Gu, figs. 5A, 8A:808, par. [0097], above); and  
[P201900810US01]Page 27 of 30IBM.P0161USdetecting cycles of detected cycle nodes for each of the sections (Date, fig. 4, par. [0017], [0022], The PSS is capable of recognizing there may be multiple such cycles that can happen in the same physical system. Further, as illustrated on fig. 4 cycles are identified for a group of nodes that are linked via edges, see fig. 4, NODE 1, CYCLE1, NODE 1, CYCLE2, and etc. The sections is taught by Gu, figs. 5A, 8A:808, par. [0097], above).  
However, it is noted that the prior art of Date does not explicitly teach “identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes; pruning the irrelevant nodes of the transaction graph;”
On the other hand, in the same field of endeavor, Thumfart teaches identifying irrelevant nodes in a transaction graph (Thumfart, figs. 2, 3, 4:430, Column 7, Lines “a variety of techniques can be used to detect when a source artifact is unnecessary to compile.” Where the source artifact representation are constructed to represent a graph. Where the graph has a plurality of source artifacts hereinafter interpreted as the plurality of transactions, see fig. 1. The unnecessary source artifact is interpreted as the irrelevant nodes), 
the transaction graph based on a plurality of transactions (Thumfart, figs. 3:350, Column 9, Lines 56-57, a source artifact representation 350. Where the source artifact representation has a plurality of nodes that represents source artifact which is interpreted as the transaction graph including nodes indicating transaction origination points. See the illustrated source artifacts nodes represented in the graph 350 as nodes A-E), 
the transaction graph including nodes indicating transaction origination points (Thumfart, figs. 3:350, Column 9, Lines 56-57, a source artifact representation 350. Where the source artifact representation has a plurality of nodes that represents source artifact which is interpreted as the transaction graph including nodes indicating transaction origination points. See the illustrated source artifacts nodes represented in the graph 350 as nodes A-E) and transaction destination points (Thumfart, figs. 3:350’, Column 9, Lines 57-61, an updated source artifact representation 350. Where the updated source artifact representation has a plurality of nodes that represents the updated source artifact which is interpreted as the updated transaction graph including nodes indicating transaction destination points. See the illustrated source artifacts nodes represented in the graph  350 as nodes A-E), and 
edges indicating interactions between the nodes (Thumfart, figs. 3:355R, 3:355S, 357, Column 9, Lines 62-67, the edges of the graph indicates dependency between nodes, where the dependency is interpreted as indication of interaction between the nodes or communication between the nodes); 
pruning the irrelevant nodes of the transaction graph (Thumfart, fig. 4:440, Column 9, Lines 20-25, when the compile indicates that the nodes is no longer necessary it is pruned from the graph. Where the nodes that is no longer necessary are the irrelevant nodes); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers into Date that teaches analyze and make sense of the raw data gathered from a particular system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be rapid development cycle during the development software process (Column 3, Lines 19-20). 
However, it is noted that the combination of the prior art of Date, and Thumfart do not explicitly teach “partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein;”
On the other hand, in the same field of endeavor, Gu teaches partitioning the pruned transaction graph into sections (Gu, figs. 5A, 8A:808, par. [0097], a graph partition into 3 partitions 502-1, 502-2, and 502-3. Where each partition in the graph , where each section includes selected nodes that are linked to other linked nodes therein (Gu, fig. 5A-B, par. [0098], the first partition 502-1 includes edges A and B and vertices A, B, and D. where the vertices A, B, and D are interpreted as the selected nodes that are linked to other linked nodes therein of the partition/section 502-1); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gu that teaches optimizing graph operations is performed by a computing system into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to reduce storage space requirements (Gu, par. [0006]). 

As per claim 17, Date teaches wherein the execution of the code by the processor further configures the computing device to perform acts further comprising applying a time component to each interaction Date, par. [0066], using time stamped raw data. Where the time stamped raw data is interpreted applying a time component to each interaction), 
the time component providing a relative time for each of the interactions between the nodes of the transaction graph (Date, par. [0096], Interacting actions between the nodes may result in specific states to synchronize (a state in one node .  

As per claim 20, Date teaches wherein the execution of the code by the processor further configures the computing device to perform acts further comprising using machine learning to cause the computing device to identify learned nodes either for pruning from the transaction graph or for flagging as a suspect transaction known to form a transaction cycle (Date, par. [0116], [0165], Analysis of similarity of sequences based upon heuristics & machine learning for minimizing the number of types of cycles for further analysis. Where the machine learning is being use to improve emendations and learning techniques. Further, par. [0017], “correlate the quality parameters with various system behavior including the derived cycles and derived states, and predict possible future quality problems when such patterns are observed.” Where the derived cycles are interpreted to form the transaction/operations cycle that is being observed with quality problems patterns or suspecting, See also par. [0049], where the leaf nodes provides information about their status flags).

6.	Claims 4, 7, 9-15, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Gu et al. (US 20150227582 A1) still in further view of Deeter et al. (US 20120331064 A1).
Date, Thumfart, and Gu teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Date, Thumfart, and Gu do not explicitly teach “wherein the irrelevant nodes are nodes that are involved in an interaction below a predetermined threshold.”
On the other hand, in the same field of endeavor, Deeter teaches wherein the irrelevant nodes are nodes that are involved in an interaction below a predetermined threshold (Deeter, par. [0057], [0076], eliminates candidate nodes that do not satisfy a pre-determined threshold. Where the eliminate candidate nodes are the irrelevant nodes are nodes that are involved in an interaction below the pre-determined threshold. Where the nodes that does not represents interactions/connections via edges are irrelevant and eliminated from the graph, see par. [0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deeter that teaches inferring the topics of communications of social networking system users into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Gu that teaches optimizing graph operations is performed by a computing system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to improve accuracy of inferred topics using social information about a plurality of communications having inferred topics (Deeter, par. [0008]). 
Thumfart teaches pruning selected ones of the detected cycle nodes upon determining that the selected ones are associated with a single entity (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the strongly connected component 355T is removed after it being determined to be isolated due to it single associated with the source artifact node 350B and the source artifact node 350B was selected and removed from the graph).
Additionally, Deeter teaches further comprising: identifying a geo-location of each of the detected cycle nodes (Deeter, par. [0023]-[0024], “A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.” Where the particular location is a geo-location. Where the user is inherent to identify the particular location prior to use, and each node of the graph has indicia to have a geo location determined by bye user);
the selected ones are separated by a predetermined minimum distance, and the selected ones are associated with interactions performed within a predetermined maximum time separation (Deeter, par. [0055], [0061], “a first candidate node with an average distance of 3 between other communication terms and the first candidate node in a category tree may be scored higher than a second candidate node with an average distance of 5 between other communication terms and the second candidate node in the category tree.” Where the average distance of 3 is the predetermined minimum distance, and the average distance of 5 is the predetermined maximum time separation).

As per claim 9, Date teaches a computer implemented method comprising (Abstract, a method of building a model. Where the method is implemented via a computer device):
detecting cycles of detected cycle nodes in the pruned transaction graph Date, fig. 4, par. [0017], [0022], The PSS is capable of recognizing there may be multiple such cycles that can happen in the same physical system. Further, as illustrated on fig. 4 cycles are identified for a group of nodes that are linked via edges, see fig. 4, NODE 1, CYCLE1, NODE 1, CYCLE2, and etc. where the nodes are in a graph);
However, it is noted that the prior art of Date does not explicitly teach “identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes; pruning the irrelevant nodes of the transaction graph;”
On the other hand, in the same field of endeavor, Thumfart teaches [P201900810US01]Page 25 of 30IBM.P0161USidentifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions (Thumfart, figs. 2, 3, 4:430, Column 7, Lines 45-50, “a variety of techniques can be used to detect when a source artifact is unnecessary to compile.” . Where the graph has a plurality of source artifacts hereinafter interpreted as the plurality of transactions, see fig. 1. The unnecessary source artifact is interpreted as the irrelevant nodes. ), 
the transaction graph including nodes indicating transaction origination points (Thumfart, figs. 3:350, Column 9, Lines 56-57, a source artifact representation 350. Where the source artifact representation has a plurality of nodes that represents source artifact which is interpreted as the transaction graph including nodes indicating transaction origination points. See the illustrated source artifacts nodes represented in the graph 350 as nodes A-E) and transaction destination points (Thumfart, figs. 3:350’, Column 9, Lines 57-61, an updated source artifact representation 350. Where the updated source artifact representation has a plurality of nodes that represents the updated source artifact which is interpreted as the updated transaction graph including nodes indicating transaction destination points. See the illustrated source artifacts nodes represented in the graph 350 as nodes A-E), and edges indicating interactions between the nodes (Thumfart, figs. 3:355R, 3:355S, 357, Column 9, Lines 62-67, the edges of the graph indicates dependency between nodes, where the dependency is interpreted as indication of interaction between the nodes or communication between the nodes); 
pruning the irrelevant nodes of the transaction graph (Thumfart, fig. 4:440, Column 9, Lines 20-25, when the compile indicates that the nodes is no longer necessary it is pruned from the graph. Where the nodes that is no longer necessary are the irrelevant nodes); 
Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers into Date that teaches analyze and make sense of the raw data gathered from a particular system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be rapid development cycle during the development software process (Column 3, Lines 19-20). 
However, it is noted that the combination of the prior art of Date, and Thumfart do not explicitly teach “identifying a first set of select ones of the detected cycle nodes associated with known customer attributes; pruning the first set of select ones of the detected cycle nodes from the detected cycles;”
On the other hand, in the same field of endeavor, Gu teaches identifying a first set of select ones of the detected cycle nodes associated with known customer attributes (Gu, fig. 4B, par. [0119], “a query for data from the first graph, where the data includes property values for one or more vertices.” Where the query for the data from the first graph is interpreted to identifying the first set of select ones of the detected cycle nodes associated with known customer attributes); 
pruning the first set of select ones of the detected cycle nodes from the detected cycles (Gu, fig. 6D, par. [0102], “modifying the graph 600 to create a new graph 630 with a vertex and some edges removed.  In the graph 630, the Vertex K 402-11 has been removed (as well as its properties 422), and the edges L 404-12 and M 404-13 have also been removed” Where the removed vertex K 402-11 is interpreted as the pruning the pruning the first set of select ones of the detected cycle nodes from the detected cycles); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gu that teaches optimizing graph operations is performed by a computing system into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to reduce storage space requirements (Gu, par. [0006]). 
However, it is noted that the combination of the prior art of Date, Thumfart, and Gu do not explicitly teach “identifying a geo-location of each of the detected cycle nodes; the second set of selected ones are separated by a predetermined minimum distance, and the second set of selected ones are associated with interactions performed within a predetermined maximum time separation.”
On the other hand, in the same field of endeavor, Deeter teaches identifying a geo-location of each of the detected cycle nodes (Deeter, par. [0023]-[0024], “A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.” Where the particular location is a geo-location. Where the user is inherent to identify the particular location prior to use, and each node of the graph has indicia to have a geo location determined by bye user);
the second set of selected ones are separated by a predetermined minimum distance, and the second set of selected ones are associated with interactions performed within a predetermined maximum time separation (Deeter, par. [0055], [0061], “a first candidate node with an average distance of 3 between other communication terms and the first candidate node in a category tree may be scored higher than a second candidate node with an average distance of 5 between other communication terms and the second candidate node in the category tree.” Where the average distance of 3 is the predetermined minimum distance, and the average distance of 5 is the predetermined maximum time separation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deeter that teaches inferring the topics of communications of social networking system users into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Gu that teaches optimizing graph operations is performed by a computing system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to improve accuracy of inferred topics using social information about a plurality of communications having inferred topics (Deeter, par. [0008]). 

Date, Thumfart, Gu, and Deeter teach all the limitations as discussed in claim 9 above. 
Additionally, Date teaches further comprising applying a time component to each interaction (Date, par. [0066], using time stamped raw data. Where the time stamped raw data is interpreted applying a time component to each interaction), the time component providing a relative time for each of the interactions between the nodes of the transaction graph (Date, par. [0096], Interacting actions between the nodes may result in specific states to synchronize (a state in one node waits for another state from another node to finish), for specific times. Where the specific times are interpreted as the relative time for each of the interactions between the nodes of the transaction graph).  

As per claim 11, Date, Thumfart, Gu, and Deeter teach all the limitations as discussed in claim 10 above. 
Additionally, Thumfart teaches wherein the edges forming each detected cycle are in temporal sequential order (Thumfart, fig. 7, Column 24, Lines 67-67, a sequential order. Further, fig. 7:745, the SCC is displayed in a sequential order from Q-V).  

As per claim 12, Date, Thumfart, Gu, and Deeter teach all the limitations as discussed in claim 9 above. 
Additionally, Deeter teaches wherein the irrelevant nodes are nodes that are involved in an interaction below a predetermined threshold (Deeter, par. [0057], .  

As per claim 13, Date, Thumfart, Gu, and Deeter teach all the limitations as discussed in claim 9 above. 
Additionally, Thumfart teaches wherein the irrelevant nodes are nodes that are identified as super nodes (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the source artifacts 350B, and 355T are interpreted as the irrelevant nodes are nodes that are identified as super nodes). 

As per claim 14, Date, Thumfart, Gu, and Deeter teach all the limitations as discussed in claim 9 above. 
Additionally, Gu teaches further comprising: partitioning the pruned transaction graph into sections (Gu, figs. 5A, 8A:808, par. [0097], a graph partition into 3 partitions 502-1, 502-2, and 502-3. Where each partition in the graph partition is representing a section of the graph), 
where each section includes selected nodes that are linked to other linked nodes therein (Gu, fig. 5A-B, par. [0098], the first partition 502-1 includes edges A and ;
Additionally, Date teaches trimming each of the sections having non-cyclic nodes (Date, par. [0185], filtering out node states occurring in a non-cyclic system mode of operation. Where filtering out node states occurring in a non-cyclic system mode of operation is interpreted as the trimming each of the sections having non-cyclic nodes. The sections is taught by Gu, figs. 5A, 8A:808, par. [0097], above).  

As per claim 15, Date, Thumfart, Gu, and Deeter teach all the limitations as discussed in claim 9 above. 
Additionally, Date teaches wherein the processor configures the computing device to perform acts further comprising using machine learning to cause the computing device to identify learned nodes either for pruning from the transaction graph or for flagging as a suspect transaction known to form a transaction cycle (Date, par. [0116], [0165], Analysis of similarity of sequences based upon heuristics & machine learning for minimizing the number of types of cycles for further analysis. Where the machine learning is being use to improve emendations and learning techniques. Further, par. [0017], “correlate the quality parameters with various system behavior including the derived cycles and derived states, and predict possible future quality problems when such patterns are observed.” Where the derived cycles are interpreted to form the transaction/operations cycle that is being observed with .  

As per claim 18, Thumfart teaches nodes that are identified as super nodes (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the source artifacts 350B, and 355T are interpreted as the irrelevant nodes are nodes that are identified as super nodes).  
However, it is noted that the combination of the prior art of Date, Thumfart, and Gu do not explicitly teach “wherein the irrelevant nodes are at least one of nodes that are involved in an interaction below a predetermined threshold.”
On the other hand, in the same field of endeavor, Deeter teaches wherein the irrelevant nodes are at least one of nodes that are involved in an interaction below a predetermined threshold (Deeter, par. [0057], [0076], eliminates candidate nodes that do not satisfy a pre-determined threshold. Where the eliminate candidate nodes are the irrelevant nodes are nodes that are involved in an interaction below the pre-determined threshold. Where the nodes that does not represents interactions/connections via edges are irrelevant and eliminated from the graph, see par. [0030]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deeter that teaches inferring the topics of communications of social networking system users into Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Gu that teaches optimizing graph operations is performed by a computing system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to improve accuracy of inferred topics using social information about a plurality of communications having inferred topics (Deeter, par. [0008]).

As per claim 19, Gu teaches wherein the execution of the code by the processor further configures the computing device to perform acts further comprising: identifying a first set of select ones of the detected cycle nodes associated with known customer attributes (Gu, fig. 4B, par. [0119], “a query for data from the first graph, where the data includes property values for one or more vertices.” Where the query for the data from the first graph is interpreted to identifying the first set of select ones of the detected cycle nodes associated with known customer attributes); 
pruning the first set of select ones of the detected cycle nodes from the detected cycles (Gu, fig. 6D, par. [0102], “modifying the graph 600 to create a new graph 630 with a vertex and some edges removed.  In the graph 630, the Vertex K 402-11 has been removed (as well as its properties 422), and the edges L 404-12 and M 404-13 have also been removed” Where the removed vertex K 402-11 is interpreted as the pruning the pruning the first set of select ones of the detected cycle nodes from the detected cycles);
Additionally, Thumfart teaches pruning a second set of selected ones of the detected cycle nodes upon determining that the second set of selected ones are associated with a single entity (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the strongly connected component 355T  is removed after it being determined to be isolated due to it single associated with the source artifact node 350B and the source artifact node 350B was selected and removed from the graph. Where the node 350B and the strongly connected component 355T can be interpreted as the second set of selected ones);
Additionally, Deeter teaches identifying a geo-location of each of the detected cycle nodes (Deeter, par. [0023]-[0024], “A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.” Where the particular location is a geo-location. Where the user is inherent to identify the particular location prior to use, and each node of the graph has indicia to have a geo location determined by bye user);
the second set of selected ones are separated by a predetermined minimum distance, and the second set of selected ones are associated with interactions performed within a predetermined maximum time separation (Deeter, par. [0055], [0061], “a first candidate node with an average distance of 3 between other communication terms and the first candidate node in a category tree may be scored higher than a second candidate node with an average distance of 5 between other communication terms and the second candidate node in the category tree.” Where the average distance of 3 is the predetermined minimum distance, and the average distance of 5 is the predetermined maximum time separation). 

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US-20190325063-A1), teaches processing a request regarding relationships among instances of entities. ChoFlemin et al. (US-20190227777-A1), teaches detect and annotate back edges in a dataflow graph. Ispir et al. (US-20120005642-A1), teaches optimization using data flow graphs.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168